DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a posture comparison and correction method using an application configured to check two golf images and result data in an overlapping state. The limitation of executing an application stored in a portable device held by a user, the portable device being configured to perform communication, and photographing a golf swing posture of the user in front through the portable device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a portable device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a portable device” language, “executing” in the context of this claim encompasses a user watching another user swing a golf club. Similarly, the limitations 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0247070 A1 to Funk et al. (hereinafter “Funk”) in view of US Publication No. 2013/0128022 A1 to Bose et al. (hereinafter “Bose”).

executing an application stored in a portable device held by a user, the portable device being configured to perform communication, and photographing a golf swing posture of the user in front through the portable device (paragraphs [0016], [0022], [0025] – motion of user is tracked via portable device); 
processing a swing image of the user, captured through the portable device, through the application to display a swing speed of a golf club, a swing angle of the golf club, a swing form of the golf club, an angle of a head of the golf club, a hitting angle of a golf ball, a speed of the golf ball, a flying distance of the golf ball, and a trajectory of the golf ball on a screen of the portable device together with the image (paragraphs [0056], [0057], [0067], [0081], [0083] – swing of the user is processed and various swing metrics are determined); 
the portable device requesting and receiving a posture image and data of a pro golfer stored in a server in response to a request of the user (paragraphs [0016], [0022], [0025], [0063] – motion of user is tracked via portable device); 
the portable device displaying the posture image and the data of the pro golfer transmitted from the server and the image and the data of the user on a single screen in an overlapping state through the application (paragraphs [0047], [0065], [0074] – two golf images are overlapping for comparison and correction); and 

Funk lacks specifically disclosing, however, Bose discloses processing a swing image of the user, captured through the portable device, through the application to display a plurality of data related to the swing (Figs. 5-7, paragraphs [0204]-[0206] – analytical data processed using the swing image data of the user is displayed along with the image of the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying the data and images as disclosed by Bose in the system of Funk in order to provide more information to a user, thereby increasing user interest.

Concerning claim 2, Funk discloses wherein, in the step of photographing the golf swing posture of the user in front, a left image or a right image of the user is individually or simultaneously captured through a photographing camera connected to the portable device through near-field wireless communication (paragraphs [0016], [0022], [0025] – motion of user is tracked via portable device).

Concerning claim 3, Funk lacks specifically disclosing, however, Bose discloses wherein the step of displaying the data on the screen of the portable device together with the image comprises: detecting the golf ball from the image of the user captured through the portable device; detecting a position of a head of the user and the golf club from the image of the user captured through the portable device; checking a swing 

Concerning claim 4, Funk lacks specifically disclosing, however, Bose discloses wherein, in the step of displaying the data on the screen of the portable device together with the image, the left image or the right image of the user, individually or simultaneously captured through the photographing camera, and the front image of the user are displayed together with the swing speed of the golf club, the swing angle of the 

Concerning claim 5, Funk discloses wherein, in the step of displaying the images and the data on the screen in the overlapping state, the front image of the user captured through the portable device and the left image or the right image of the user individually or simultaneously through the capturing camera are simultaneously displayed together with a corresponding image of the pro golfer on the single screen (paragraphs [0047], [0065], [0074] – two golf images are overlapping for comparison and correction).

Concerning claim 6, Funk lacks specifically disclosing, however, Bose discloses wherein, in the step of displaying the data on the screen of the portable device together with the image, the left image or the right image of the user, individually or simultaneously captured through the photographing camera, and the front image of the user are displayed together with the swing speed of the golf club, the swing angle of the golf club, the swing form of the golf club, the angle of the head of the golf club, the hitting angle of the golf ball, the speed of the golf ball, the flying distance of the golf ball, 

Concerning claim 7, Funk discloses wherein, in the step of displaying the images and the data on the screen in the overlapping state, the front image of the user captured through the portable device and the left image or the right image of the user individually or simultaneously through the capturing camera are simultaneously displayed together with a corresponding image of the pro golfer on the single screen (paragraphs [0047], [0065], [0074] – two golf images are overlapping for comparison and correction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the PTO-892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715